
	
		II
		111th CONGRESS
		2d Session
		S. 3338
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2010
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  investment tax credit for advanced biofuel production
		  property.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Advanced Biofuel Investment Act of
			 2010.
		2.Investment tax
			 credit for qualified advanced biofuel production property
			(a)In
			 generalSubparagraph (A) of
			 section 48(a)(3) of the Internal Revenue Code of 1986 (defining energy
			 property) is amended by striking or at the end of clause (vi),
			 by inserting or at the end of clause (vii), and by inserting
			 after clause (vii) the following new clause:
				
					(viii)qualified advanced biofuel production
				property,
					.
			(b)30 percent
			 creditClause (i) of section
			 48(a)(2)(A) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of subclause (III) and by inserting after
			 subclause (IV) the following new subclause:
				
					(V)qualified advanced biofuel production
				property,
				and
					.
			(c)DefinitionsSubsection (c) of section 48 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(5)Qualified
				advanced biofuel production property
						(A)In
				generalThe term
				qualified advanced biofuel production property means property used
				in an advanced biofuel project.
						(B)Advanced
				biofuel project
							(i)In
				generalThe term advanced biofuel project means a
				project certified by the Secretary of Energy as meeting the following
				requirements:
								(I)The sole and
				exclusive purpose of the project is to produce advanced biofuels for sale to
				unrelated persons (within the meaning of section 45(e)(4)).
								(II)The advanced
				biofuels produced will meet the requirements of section 211(o)(1)(B) of the
				Clean Air Act (42 U.S.C. 7545(o)(1)(B)).
								(III)The project
				will rely primarily on new or significantly improved technologies as compared
				to commercial technologies currently in service in the United States and used
				to produce advanced biofuels.
								(IV)Such other
				requirements as the Secretary of Energy by rule or regulation deems necessary
				to carry out the objectives of this section, including encouraging private
				investment in projects which provide the greatest net impact in avoiding or
				reducing air pollutants or anthropogenic emissions of greenhouse gases, have
				the greatest readiness for commercial employment, replication, and further
				commercial use in the United States, and will introduce new technologies and
				fuel production processes in the commercial market.
								(ii)Rule or
				regulationRules or regulations issued by the Secretary of Energy
				under this subparagraph shall be issued not later than 120 days after the date
				of the enactment of this section.
							(C)TerminationThe term qualified advanced biofuel
				production property shall not include any property placed in service
				after December 31,
				2014.
						.
			(d)Grants in lieu
			 of tax credit
				(1)In
			 generalSection 1603(d) of the American Recovery and Reinvestment
			 Tax Act of 2009 is amended by inserting after paragraph (8) the following new
			 paragraph:
					
						(9)Qualified
				advanced biofuel production propertyAny property described in
				clause (viii) of section
				48(a)(3)(A).
						.
				(2)Applicable
			 percentageSection 1603(b)(2)(A) of such Act is amended by
			 inserting and (9) after through (4).
				(3)Reinvestment of
			 grantSection 1603 of such Act is amended by redesignating
			 subsections (i) and (j) as subsections (j) and (k), respectively, and by
			 inserting after subsection (h) the following new subsection:
					
						(i)Reinvestment of
				certain grantsNo grant for specified energy property described
				in subsection (d)(9) shall be made under subsection (a) unless the grant
				applicant certifies in the application that such payment shall be reinvested in
				such property not later than 12 months after the date of such
				payment.
						.
				(e)Grant
			 includible in incomeSection 48(d)(3) of the Internal Revenue
			 Code of 1986 is amended by striking Any such grant and inserting
			 Except for a grant for specified energy property described in subsection
			 (d)(9) of such section 1603, any such grant.
			(f)Effective
			 dateThe amendments made by
			 this section shall apply to periods after the date of the enactment of this
			 Act, in taxable years ending after such date, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
			
